Case 1:17-cv-00052-IMK-MJA Document 114-4 Filed 07/08/19 Page 1 of 8 PagelD #: 1068

EXHIBIT 3
Case 1:17-cv-00052-IMK-MJA Document 114-4 Filed 07/08/19 Page 2 of 8 PagelD #: 1069

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT

OF WEST VIRGINIA

* kK kK kK Kk kK kK OK

SCOTT T. BALLOCK, 7
Plaintiff * Case No.
vs. * 1:17-CV-52
ELLEN RUTH COSTLOW *
STATE TROOPER MICHAEL KIEF, x

STATE TROOPER RONNIE M. GASKINS, &
STATE TROOPER CHRIS BERRY, e

Defendants *

x eK ke eK eK kK k OK

DEPOSITION OF
TROOPER CHRIS BERRY

May 29, 2019

Any reproduction of this transcript is prohibited without

authorization by the certifying agency.

 

 

 

Sargent's Court Reporting Service, Inc.
1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 114-4 Filed 07/08/19 Page 3 of 8 PagelD #: 1070

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

10
Q. So you came to Morgantown in 2013?
A, "12,
Q. ‘12,
A. Yes, sir.
Q. Do you know Ellen Ruth Costlow?
A. Yes.
Q. When did you first make the acquaintance of
Ellen Ruth Costlow?
A. I do not remember the exact date, but it was
around 2013 summertime. Maybe early spring.
I can't remember the exact date.
QO. At that time, she went by the name Ellen Ruth
Ballock?
A. Yes.
Q. Okay.
Tell me what you remember about your first
meeting with Ellen Ruth Ballock.
A. That day, whatever that date was, I was driving

through certain subdivisions, because we had a string of
vehicle break-ins. I remember it was a white vehicle,
possibly a Nissan, was the suspect vehicle. But we had a
rash string of break-ins going on.

And it all led back to this vehicle. And any

time I'm in neighborhoods or anything and I see people

 

Sargent's Court Reporting Service, Inc.
1-800-727-4349

 
Case 1:17-cv-00052-IMK-MJA Document 114-4 Filed 07/08/19 Page 4 of 8 PagelD #: 1071

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

11

out in their driveways or yards, I stop to talk to them.
Ellen was one of them.
Q. The address of the Ballock residence was 51

Summit Overlook Drive.

A. Okay.

Q. Which I understand is part of the Thistledown
Development.

A. Yes, sir.

Q. Okay.

So we're talking about the neighborhood that
overlooks the Interstate 79 near the Goshen Road exit.
A. Yes, sir.
Q. Okay.
So your first opportunity to meet Ellen Ballock
was late spring, early summer of 2013. You were cruising
the neighborhood and looking for a suspect vehicle.

You saw Ellen outside, stopped and spoke to

her?
A. Yes, sir.
QO; Okay.
Tell me, what did you discuss?
A. Just pretty much advised her of the situation
while I was there. And if she ever saw any suspected

vehicles driving through the neighborhood. I advised her

 

Sargent's Court Reporting Service, Inc.
1-800-727-4349

 
Case 1:17-cv-00052-IMK-MJA Document 114-4 Filed 07/08/19 Page 5 of 8 PagelD #: 1072

10

11

12

13

14

15

16

ry

18

19

20

21

22

23

24

 

 

12

of the suspect vehicle, but we didn't have a plate number
for it.

And that if she would happen to see this
vehicle or suspect vehicle that matches the description I
gave her, to --- if she could get a plate, please let us
know.

Q. sure,

Did she have any information for you?

A. No. She said she'd keep an eye out of it,
though, like anybody else would. I advised her to tell
her neighbors just heads up, everything.

Q. Okay.

Can you tell me what the next occasion was
whenever you next saw or communicated with Ellen Ballock?

A. Next time I saw her was referencing a --- well,

it was over a laptop that had to deal with her ex-

boyfriend.

Q. Stolen laptop, and the suspect was her ex-
boyfriend?

A. She referred to him as an ex-boyfriend.

Q. Are we talking about Kenny Ice?

A. Yes, sir, Kenny Ice.

Q. That'd be easier.

A. Yeah. But it wasn't actually --- she didn't

 

Sargent's Court Reporting Service, Inc.
1-800-727-4349

 
Case 1:17-cv-00052-IMK-MJA Document 114-4 Filed 07/08/19 Page 6 of 8 PagelD #: 1073

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

16

A. Yes, sir.

QO. How long?

A. Ten years.

Q. Kids?

A. Nope.

Q. So did you provide your cellphone number to
Ellen Ruth Ballock?

A. Yes, sir.

Q. You did?

A. Uh-huh (yes).

Q. Okay.

Why'd you do that?

A. I've always handed my cellphone number out to

people. It's one thing we'd done back in Charlestown as

State Police, when I was over in the Martinsburg,
Charlestown area.

Q. The cellphone number that you gave to Ellen
Ruth Ballock, was that a State Police phone or was that
your personal phone?

A, Personal phone.

Q. Okay.

Just to be clear about this. You guys don't
have West Virginia State Police issued telephones?

’

A. They can't afford that, no.

 

Sargent's Court Reporting Service, Inc.
1-800-727-4349

 
Case 1:17-cv-00052-IMK-MJA Document 114-4 Filed 07/08/19 Page 7 of 8 PagelD #: 1074

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

27
SO ---.

Q. Okay.

You have a memory of being contacted by the
then Sergeant Kief?

A. Uh-huh (yes). Yes, sir.

Q. And during that contact, he --- what did he
have to say about all this? Just tell me what you
remember about that discussion.

A, I remember vaguely. But that was when I found

out about this whole affair thing.

Q. Okay.

A. And I just laughed about it, because I was
like, you kidding me? And when I saw him the next time,
he actually saw Ellen, too, but he looked, because he's
like, about the text messages.

And I showed him my phone and he --- I showed
him the text messages. I said, where on there does it
say we're having an affair?

And it showed all the stuff, so ---. That had
nothing to do with anything of an affair.

Q. So your discussion with Sergeant Kief was
person to person?

A, First it was a phone call. But next time when

I came into the detachment, we spoke more about it. The

 

Sargent's Court Reporting Service, Inc.
1-800-727-4349

 
Case 1:17-cv-00052-IMK-MJA Document 114-4 Filed 07/08/19 Page 8 of 8 PagelD #: 1075

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

30

Gaskins earlier today. And you probably know a lot more

now about the investigation you did than you did before

today?
A. Yes, sir.
Q. All right.

Can you tell me if you were ever consulted for
information or in any other fashion by then Corporal
Gaskins, in the course of his investigation?

A. No, sir.
Q. Okay.

Do you happen to know Scott Ballock, by any
chance?

A. No, sir. First time I actually ever saw or met
him was his deposition.
Q. Okay.

You know, just from the other depositions in
this case, that the West Virginia State Police and the
FBI, they collaborate on cases?

A. Yes, sir.
Q. Okay.

So comes my question, maybe you knew him from a

professional context or something?

A. No, I have never met him. I've actually never

 

Sargent's Court Reporting Service, Inc.
1-800-727-4349

 
